DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to paper filed on July 14, 2022, the applicants have elected species II without traverse for further prosecution.
3. Claims 1-19 and 22-35 are pending in the application. Claims 10-11, 15-19 and 23-29 are withdrawn from further consideration as being directed to non-elected subject matter.

Claim Rejections - 35 USC § 112
4. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5. The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6. Claims13-14 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 13 and 14, the value of variable Ar is not defined.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 22 recites the broad recitation 0-3, and the claim also recites 0, 0.5, 1 which is the narrower statement of the range/limitation.The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7. Claims 1, 8-9, 12-14, 22 and 30-32 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kim (Organic Electronics).
Kim discloses polymer films for organic light-emitting diodes using Ir (MDQ)2 (acac) as emitters. The films comprising devices A, B, C and D disclosed in figure 4 (see pages 91-92) by Kim anticipate the instant claims when emitter is represented by Ir (MDQ)2 (acac).
8. Claims 1, 8-9, 12-14, 22 and 30-32 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Lampe (Chemistry of Materials).
Lampe discloses films for OLED devices using Ir (MDQ)2 (acac) as emitters. The film comprising OLED device material using Ir (MDQ)2 (acac) as emitter disclosed on page 712 (also see figures 1 and 2 on page 713) by Lampe anticipate the instant claims when
emitter is represented by Ir (MDQ)2 (acac).

Claim Rejections - 35 USC § 103
9. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11. Claims 2-7 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (Organic Electronics).
Kim discloses polymer films for organic light-emitting diodes using Ir (MDQ)2 (acac) as emitters. The films comprising devices A, B, C and D disclosed in figure 4 (see pages 91-92) by Kim met all the limitations of the instant claims when emitter is represented by Ir (MDQ)2 (acac) except that Kim is silent about angle of emission, orientation anisotropy, maximum deviation and pendant linker. However, Kim does teach preparing 
films for organic light-emitting diodes using Ir (MDQ)2 (acac) as emitters. Therefore, it would have been obvious to one skilled in the art to calculate these variables of films comprising light-emitting devices disclosed by Kim with reasonable expectation of success.
12. Claims 2-7 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Lampe (Chemistry of Materials).
Lampe discloses films for OLED devices using Ir (MDQ)2 (acac) as emitters. The film comprising OLED device material using Ir (MDQ)2 (acac) as emitter disclosed on page 712 (also see figures 1 and 2 on page 713) by Lampe meet all the limitations of the instant claims when emitter is represented by Ir (MDQ)2 (acac) except that Lampe is silent about angle of emission, orientation anisotropy, maximum deviation and pendant linker. However, Lampe does teach preparing films for organic light-emitting devices using Ir (MDQ)2 (acac) as emitter. Therefore, it would have been obvious to one skilled in the art to calculate these variables of films comprising light-emitting devices disclosed by Lampe with reasonable expectation of success.
13. Claims 1-9, 12-14, 22 and 30-35 are rejected under 35 U.S.C. 103 as being unpatentable over Duan (Advanced Materials).
Duan discloses preparing light-emitting devices using Ir (MDQ)2 (acac) as emitter. The devices J-M disclosed in table 1 (see page 226) by Duan meet all the limitations of the instant claims when emitter is represented by Ir (MDQ)2 (acac) except that Duan is silent about film, angle of emission, orientation anisotropy, maximum deviation and pendant linker. However, Duan does teach preparing organic light-emitting devices using Ir (MDQ)2 (acac) as emitter. Therefore, it would have been obvious to one skilled in the art to calculate these variables of films comprising light-emitting devices disclosed by Duan with reasonable expectation of success.
                             IMPROPER      MARKUSH     GROUP
14. Claims 1-9, 12-14, 22 and 30-35 are rejected under doctrine of Improper Markush Grouping since the claims lack a common core. In the instant claims, type of metal and the ligand used for the emitter for preparing instant films or electronic devices is critical for the common core of the instant claims.

15. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                        /CHARANJIT AULAKH/                                        Primary Examiner, Art Unit 1625